Opinion issued January 27, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–01220CV




HARTFORD LLOYDS INSURANCE COMPANY, NORTHERN
INSURANCE COMPANY OF NEW YORK, Appellants

V.

G.T. CONSTRUCTION, L.P., Appellee




On Appeal from the 11th District Court 
Harris County, Texas
Trial Court Cause No. 2001-54825




MEMORANDUM OPINIONAppellants Hartford Lloyds Insurance Company, and Northern Insurance
Company of New York have neither established indigence, nor paid all the required
fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent),
20.1 (listing requirements for establishing indigence); see also Tex. Gov’t Code
Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004-2005) (listing fees in court
of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellants Hartford Lloyds
Insurance Company, and Northern Insurance Company of New York did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.